      Case: 4:19-cv-01005-BYP Doc #: 19 Filed: 09/13/19 1 of 4. PageID #: 106



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 ANNETTE MITCHELL, on behalf of    )                     CASE NO. 4:19-cv-01005
 herself and others similarly situated
                                   )
                                   )                     JUDGE BENITA Y. PEARSON
               Plaintiff,          )
                                   )
     v.                            )                     STIPULATION AND PROPOSED
                                   )                     ORDER FOR CONDITIONAL
 ACCORD HOME SERVICES, LLC, et al. )                     CERTIFICATION, NOTICE, DUE
                                   )                     DILIGENCE EXCHANGE AND
               Defendants.         )                     MEDIATION

       The parties believe they can avoid substantial litigation costs by entering into certain

stipulations, exchanging due diligence materials, and negotiating a global settlement. Therefore,

subject to the Court’s approval, the parties hereby stipulate as set forth below and consent to the

entry of this stipulation as an order of the Court. The stipulated matters consist of (1) conditional

certification of the case as a collective action under the Fair Labor Standards Act, 29 U.S.C. §

216(b), on behalf of Plaintiff and others similarly situated, as defined herein, (2) provisions

regarding the distribution of notice to potential opt-ins, (3) informal exchange of documents and

information between the parties enabling them to conduct due diligence regarding the claims

and issues, and (4) the exploration of settlement.

       The following stipulations shall become effective between the parties upon the entry or

endorsement of this stipulation as an order of the Court or the entry of a separate order approving

the stipulation and ordering the matters contemplated.

                                  CONDITIONAL CERTIFICATION

       1.      Section 216(b) of the FLSA provides that “[a]n action to recover the liability

prescribed” by the Act “may be maintained against any employer . . . by any one or more

employees for and in behalf of himself or themselves and other employees similarly


                                                     2
      Case: 4:19-cv-01005-BYP Doc #: 19 Filed: 09/13/19 2 of 4. PageID #: 107



situated.” Section 216(b) specifies that “[n]o employee shall be a party plaintiff to any action

unless he gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.” Conditionally certifying a case as a collective action

under § 216(b) permits notice to be given to potential opt-ins informing them of the collective

action and permitting them to join the case pursuant to Section 216(b). Comer v. Wal-Mart Stores,

454 F.3d 544, 546-48 (6th Cir. 2006). See Myers v. Hertz Corp., 624 F.3d 537, 555, n.10 (2d Cir.

2010) (conditional certification’s sole effect is “to facilitate the sending of notice to potential class

members”).

        2.       The parties stipulate that this case may be conditionally certified by the Court as a

collective action under Section 216(b) on behalf of Plaintiff and others similarly situated,

defined as:

                All former and current Home Health Aides employed by
                Defendant Accord Home Services, LLC during the period three
                years preceding the commencement of this action to the present
                who were not paid for all hours worked over 40 hours in a work
                week at time and a half his or her regular rate of pay (the
                “Collective Class Members”).

                              PROVISIONS REGARDING NOTICE

        3.       The parties will jointly file a proposed plan for notice which shall include (i) the

form of the proposed notice, (ii) the compilation of a roster of present and former employees

to whom the notice will be sent, and (iii) logistical details of the distribution.




                                                     3
      Case: 4:19-cv-01005-BYP Doc #: 19 Filed: 09/13/19 3 of 4. PageID #: 108




        4.       First, however, the parties respectfully ask the Court to postpone notice so that the

proposed due-diligence exchange and settlement discussions can take place. If the that discussion

is unsuccessful, the parties will engage the services of a mediator. If the parties are ultimately unable

to settle this case, they will jointly ask the Court to approve a notice informing potential opt-ins of

this case and enabling them to participate.

                                  DUE DILIGENCE EXCHANGE

        5.       For purposes of due diligence, the parties will exchange documents and

information on or before October 31, 2019 as follows:

                (a)     Defendants will provide, in Excel format, a spreadsheet identifying

                        all Home Health Aides during the period beginning three years

                        preceding the filing of this stipulation and the present.

                (b)     Defendants will provide, in Excel format, time, payroll and other

                        data for all Home Health Aides, showing their base hourly wages for

                        each pay period, the amount of regular and overtime hours worked

                        during each pay period, and the amount and dates of wages paid.

                (c)     Defendants will exercise their best efforts to provide, in Excel or

                        PDF format, records showing the dates and times that Home Health

                        Aides were working.

                                  SETTLEMENT DISCUSSIONS

        6.       Following the due diligence exchange, the parties will engage in settlement

discussions. If those discussions are unsuccessful, the parties will engage in mediation with a

mediator selected by mutual consent.

        7.       The parties agree that applicable statutes of limitations shall be tolled from the date



                                                      4
      Case: 4:19-cv-01005-BYP Doc #: 19 Filed: 09/13/19 4 of 4. PageID #: 109



of the filing of this stipulation and proposed order.

Respectfully submitted:


 NILGES DRAHER LLC                                HENDERSON, COVINGTON, MESSENGER,
                                                   NEWMAN & THOMAS CO., L.P.A.

 /s/ Christopher J. Lalak                         /s/ Jerry R. Krzys
 Christopher J. Lalak (#0090079)                  Richard J. Thomas (#0038784)
 614 W. Superior Ave., Ste. 1148                  Jerry R. Krzys (#0078013)
 Cleveland, OH 44113                              6 Federal Plaza Central, Suite 1300
 Phone: 216.230.2955                              Youngstown, OH 44503
 clalak@ohlaborlaw.com                            Phone: 330.744.1148 / Fax: 330.744.3807
                                                  rthomas@hendersoncovington.com
 Hans A. Nilges (#0076017)                        jkrzys@hendersoncovington.com
 7266 Portage St., N.W., Ste. D                   Attorneys for Defendants
 Massillon, OH 44646
 Phone: 330.470.4428
 hans@ohlaborlaw.com
 Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on September 13, 2019 a copy of the foregoing was filed
electronically in accordance with the Court’s Electronic Filing Guidelines. Notice of this filing
will be sent to all parties by operation of the Court’s Electronic Filing System. Parties may
access this filing through the Court’s Filing System.

                                               /s/ Christopher J. Lalak
                                               Attorney for Plaintiff




                                                    5
